Citation Nr: 1514682	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran perfected timely appeals of these issues.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  There are currently no recent VA treatment records in the claims file; however, at the April 2011 VA psychiatric examination, the VA examiner referenced recent VA treatment in February 2011 and the Veteran reported receiving recent community outpatient treatment.  These VA treatment records are not currently in the claims file.  Thus, on remand, the Veteran's updated VA treatment records should be obtained, along with any recent private treatment records.

Additionally, the Veteran last was afforded a VA examination to determine the severity of the service-connected PTSD in April 2011.  This examination is now four years old.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected PTSD.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Finally, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his sole service-connected disability of PTSD currently precludes him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected PTSD.  See Veteran's statements at April 2011 VA examination; January 2011 Formal TDIU Application.  To date, a VA medical opinion on this issue has not been obtained, as the April 2011 VA psychiatric examiner did not provide a VA medical opinion regarding the effect of his service-connected PTSD on his employability.  Thus, to date, the Veteran has not been provided a VA medical opinion regarding the effect of his service-connected PTSD on his employability.  Upon remand, this VA medical opinion must be obtained as it is necessary before the TDIU claim can be decided on the merits.  38 U.S.C.A. 
§ 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran is notified that it is his responsibility to report for any examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected PTSD since January 2010.  Obtain all VA treatment records, to include the treatment referenced in the April 2011 VA examination (i.e., February 2011 treatment and community outpatient treatment).  Once signed releases are received from the Veteran, obtain all recent private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected PTSD should be reported in detail.

Finally, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's PTSD.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.  
A complete, clearly-stated rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


